F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      August 4, 2006
                                  TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                       Clerk of Court

 R OBER T J. D EB RY A N D
 ASSO CIATES, P.C., a Utah
 corporation,

          Plaintiff-Appellant,
 v.                                                     No. 04-4049
 QW EST DEX, INC., a Colorado                   (D.C. No. 1:03-CV-99-PGC)
 corporation; and DEX M EDIA W EST,                      (D. Utah)
 LLC, a D elaw are limited liability
 corporation,

          Defendants-Appellees.


                             OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and BR ISC OE, Circuit Judges.


      W e certified to the Utah Supreme Court, as a dispositive question of law in

this matter, the following pursuant to 10th Cir. R. 27.1 and Utah R. App. P. 41:

      W hether Defendants violated U tah Code Ann. § 13-11a-3(1)(b), (d), or
      (t) when they published in their 2003–2004 Ogden-area telephone
      directory a table of numerical prefixes associated with a “local calling
      area” and advertisements by third parties that include a market
      expansion line telephone number without any physical business address;
      and if so, whether Defendants are exempt from liability under Utah



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Code A nn. § 13-11a-5(1).

See Robert J. DeBry and Assocs. P.C. v. Qwest Dex, Inc., No. 04-4049, Certification

Order (10th Cir. M arch 21, 2005). The Utah Supreme Court graciously accepted our

certification and held, under the facts as certified, that Defendant had not violated

Utah Code Ann. § 13-11a-3(1)(b), (d), or (t). See Robert J. DeBry and Assocs. P.C.

v. Qw est D ex, Inc.,   P.3d     , 2006 W L 2089138 (Utah 2006). Accordingly, the

district court’s judgment dismissing Plaintiff’s complaint for failure to state a cause

of action is–

      A FFIR ME D.

                                        Entered for the Court


                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           2